Exhibit 10.1

FiberNet Telecom Group, Inc.

Amended and Restated 2007 Board of Directors Compensation Plan

(as adopted on and as of August 20, 2007)

 

I. Board of Directors

 

  A. $16,000 base salary, payable in cash on a quarterly basis in arrears

 

  B. $1,000 payable in cash for each meeting attended

 

  C. Additional $500 payable in cash to the Board Chairman for each meeting
attended

 

II. Audit Committee

 

  A. $1,000 payable in cash for each meeting attended

 

  B. Additional $500 payable in cash to the Committee Chairman for each meeting
attended

 

  C. Additional $10,000 per annum, payable in cash on a quarterly basis in
arrears to the Committee Chairman

 

III. Compensation Committee

 

  A. $1,000 payable in cash for each meeting

 

  B. Additional $500 payable in cash to the Committee Chairman for each meeting
attended

 

IV. Nominating and Governance Committee

 

  A. $1,000 payable in cash for each meeting attended

 

  B. Additional $500 payable in cash to the Committee Chairman for each meeting
attended

 

V. Per Diem for Special Projects

 

  A. The Chief Executive Officer or Chief Financial Officer of the company may
request that a director provide advisory services on a project-specific basis.

 



--------------------------------------------------------------------------------

  B. Directors will be compensated for undertaking any such services at a rate
of $1,000 per day. The company will pro rate the per diem fee as appropriate.
For example, if a director were to take part in a two-hour conference call at
the request of the Chief Executive Officer or Chief Financial Officer, then such
director would be compensated with a payment of $250 (i.e., two hours equal 25%
of a standard eight-hour day, and $250 is 25% of $1,000). Compensation for such
services will be paid in cash on a monthly basis in arrears.

 

  C. Directors who sit on the Audit Committee are expressly prohibited from
providing such services to the company. Further, independent directors who do
not sit on the Audit Committee may be compensated up to a maximum of $60,000 in
connection with providing these services to the company. The company has
established the foregoing limitations in order to ensure compliance with the
independence requirements under applicable NASD Marketplace Rules and Securities
Exchange Act regulations of the SEC.

 

VI. General

 

  A. Compensation is payable only to non-employee directors.

 

  B. Directors may have their reasonable, documented travel expenses reimbursed
by the company.

 

  C. The compensation to be paid under this Plan is payable only with respect to
meetings actually held, whether scheduled in advance or otherwise, and does not
apply to other actions taken by directors outside of the context of a meeting
(such as the execution of a written consent in lieu of a meeting). Compensation
for meetings will be paid in cash on a quarterly basis in arrears.